NUMBER 13-16-00632-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                        IN RE LORETTA YOUNG CANTU


                       On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relator, Loretta Young Cantu, filed a petition for writ of mandamus and motion for

emergency temporary stay in the above cause on November 21, 2016. Through this

original proceeding, relator seeks to compel the trial court to set aside an order setting a

motion for summary judgment for hearing on grounds that the order is void because the

trial court lacks jurisdiction. Through her motion for emergency temporary stay, relator

seeks to stay the proceedings in the trial court pending resolution of this original

proceeding.
       The Court, having examined and fully considered the motion for emergency relief,

is of the opinion that the motion should be granted. The motion for emergency relief is

GRANTED and the trial court hearing set for November 30, 2016 and other trial court

proceedings are ordered STAYED pending further order of this Court, or until the case is

finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Rolando Cantu, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                         PER CURIAM

Delivered and filed the
21st day of November, 2016.




                                               2